FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                                  TENTH CIRCUIT                            June 27, 2014

                                                                       Elisabeth A. Shumaker
RAMON L. FISHER,                                                           Clerk of Court
             Plaintiff - Appellant,
      v.                                                    No. 14-1109
                                                              (D. Colo.)
COLORADO DEPARTMENT OF                             (D.C. No. 1:13-CV-03198-LTB)
CORRECTIONS AND STATE
EMPLOYEES BELOW,
             Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


      On January 16, 2014, the district court entered judgment dismissing Mr. Fisher’s

amended complaint without prejudice. On March 14, 2014, the district court docketed

what it called a “Misdirected Notice of Appeal” as to the January 16 judgment. The

accompanying envelope indicates it was given to prison personnel for mailing on

March 12, 2014. Mr. Fisher has not met his burden to show he submitted the envelope to


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel.
The court generally disfavors the citation of orders and judgments; nevertheless,
an order and judgment may be cited under the terms and conditions of 10th Cir.
R. 32.1.
prison officials before this date. See Fed. R. App. P. 4(c)(1); Price v. Philpot, 420 F.3d
1158, 1165 (10th Cir. 2005). Because notice of appeal was not filed within 30 days of

judgment, Fed. R. App. P. 4(a)(1)(A), we do not have jurisdiction and therefore dismiss

this appeal. We deny Mr. Fisher’s motion to proceed in forma pauperis.



                                                  ENTERED FOR THE COURT


                                                  Scott M. Matheson, Jr.
                                                  Circuit Judge




                                            -2-